--------------------------------------------------------------------------------

Exhibit 10.3

 
GUARANTY
 
 
 
THIS UNLIMITED GUARANTY (“Guaranty”) is made as of this 19th day of February,
2008 in favor of FIFTH STREET MEZZANINE PARTNERS II, L.P., a Delaware limited
partnership (together with its successors and assigns, “Lender”) by PET DRX
CORPORATION, a Delaware corporation (“Guarantor”).
 
BACKGROUND
 
A.           XLNT VETERINARY CARE, INC., a Delaware corporation (“Lead
Borrower”) and ADLER VETERINARY GROUP, INC., a California corporation, ANIMAL
CLINIC OF YUCCA VALLEY, INC., a California corporation, ANIMAL EMERGENCY CLINIC
OF THE DESERT, INC., a California corporation, ANIMAL MEDICAL HOSPITAL, INC., a
California corporation, BONITA PET HOSPITAL, INC., a California corporation,
BRENTWOOD PET CLINIC, INC., a California corporation, ELDORADO ANIMAL HOSPITAL,
INC., a California corporation, JERAULD L. WOODRING, INC., a California
corporation, LAWRENCE PET HOSPITAL, INC., a California corporation, MCCONNELL &
FENTON CORPORATION, a California corporation, RAINBOW HAWK, INC., a California
corporation, SAN CARLOS VETERINARY HOSPITAL, INC., a California corporation,
SOUTH BAY VETERINARY SPECIALISTS, INC., a California corporation, SOUTH COUNTY
EMERGENCY ANIMAL CLINIC, INC., a California corporation, STANFORD PET CLINIC,
INC., a California corporation, TARVIN & LENEHAN, INC., a California
corporation, VETS & PETS, INCORPORATED, a California corporation, YUBA-SUTTER
VETERINARY HOSPITAL, INC., a California corporation, CALIFORNIA ANIMAL HOSPITAL
VETERINARY SPECIALTY GROUP, INC., a California corporation, VETSURG, INC., a
California corporation, BAY AREA VETERINARY SPECIALIST, INC., a California
corporation and BRADSHAW VETERINARY CLINIC, INC., a California corporation
(jointly and severally, individually and collectively, “Borrower”) and Lender
have entered into a certain Credit Agreement dated March 29, 2007, as amended by
that certain First Amendment to Credit Agreement and Loan Documents dated as of
the even date herewith (collectively, the “Loan Agreement”) pursuant to which
Lender has made a loan (“Loan”) to Borrower in the amount of
$12,000,000.00.  The Loan also is evidenced by Borrower’s note to Lender dated
March 29, 2007 (“Note”) and secured by, among other things, a Security Agreement
executed and delivered by Borrower to Lender dated March 29, 2007 and that
certain Security Agreement executed and delivered by PET DRX CORPORATION, a
Delaware corporation, BAY AREA VETERINARY SPECIALIST, INC., a California
corporation and BRADSHAW VETERINARY CLINIC, INC., a California corporation to
Lender dated as of the even date herewith (collectively, the “Security
Instrument”) which grants to Lender, among other things, a first lien on all
business assets and property of Borrower.
 
B.           Guarantor will derive substantial benefit from Lender’s
modification of the Loan to Borrower.
 

--------------------------------------------------------------------------------


 
C.           Lender requires as a condition to the modification of the Loan that
Guarantor agrees, to guarantee for the benefit of Lender, and its successors and
assigns, all obligations and liabilities of Borrower with respect to the Loan.
 
NOW, THEREFORE, to induce Lender to modify the Loan to Borrower, and in
consideration of the substantial benefit Guarantor will derive from the Loan,
and other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, and intending to be legally bound hereby, Guarantor hereby
agrees as follows:
 
SECTION 1
DEFINED TERMS
 
Defined Terms.  Capitalized terms used in this Guaranty and not specifically
defined in this Guaranty have the meaning provided in the Loan Agreement.
 
SECTION 2
OBLIGATION GUARANTEED
 
Guaranty of Guaranteed Obligations.  Guarantor irrevocably and unconditionally,
guarantees to Lender the prompt payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations and liabilities of Borrower to
Lender, including, without limitation, (a) the due and punctual payment of all
amounts due under the Note and the Loan Agreement and of all monetary payments
required to be made under the Loan Documents (and all renewals, extensions,
modifications and rearrangements thereof); and (b) the full and faithful
performance of all of the terms, covenants, conditions, agreements and other
obligations of Borrower contained in the Loan Documents and all renewals,
extensions, modifications and rearrangements of said Loan Documents
(collectively, “Guaranteed Obligations”).
 
Unlimited Nature of Guaranty.  This is a guaranty of payment and performance and
not of collection or collectibility only.  The obligations under this Guaranty
shall be unlimited, absolute, independent and unconditional under any and all
circumstances.  For purposes of this Guaranty, the term Guaranteed Obligations
is used in its most comprehensive sense to include both monetary and
non-monetary obligations of Borrower to Lender and to include, without
limitation, each and every debt, obligation and liability of Borrower already,
now or hereafter made, incurred or created in favor of Lender.  The term also
includes voluntary and involuntary indebtedness however it arose or arises,
whether it was or is a direct obligation to Lender or was or is acquired by
Lender by assignment, merger or succession, whether it is due or not yet due,
absolute or contingent, liquidated or unliquidated or determined or
undetermined, whether arising under a single transaction or a series of
transactions, whether arising before or after an obligation of Borrower to
Lender has been satisfied in full, and whether Borrower may be liable for it
individually or jointly with others.
 
Continuing Obligation.  This Guaranty is a continuing guaranty and in full force
and effect and will be discharged only if and when the Loan has been paid in
full, and all obligations under the Loan Agreement and other Loan Documents have
been fully performed; provided, however, that notwithstanding any of the
foregoing to the contrary, this Guaranty shall remain in full force and effect
for so long as any payment hereunder may be voided in bankruptcy proceedings as
a preference or for any other reason.
 
-2-

--------------------------------------------------------------------------------


 
Direct Action Against Guarantor.    Lender has the right to require Guarantor to
pay, comply with and satisfy its obligations and liabilities under this
Guaranty, and shall have the right to proceed immediately against Guarantor with
respect thereto, without being required to attempt recovery first from Borrower
or any other party, without first suing on the Note or any other Loan Document
and without demonstrating that the collateral for the Loan is inadequate
security or that Lender has exercised (to any degree) or exhausted any of
Lender’s other rights and remedies with respect to Borrower or any collateral
for the Loan.
 
SECTION 3
GENERAL TERMS AND CONDITIONS
 
Payments; Interest on Amounts Payable Hereunder.  Amounts payable to Lender
under this Guaranty shall be immediately due and payable on Lender’s written
demand and shall be paid without reduction by set-off, defense, counterclaim or
cross-claim.  Interest at the lower of the Default Rate or the maximum interest
rate permitted by applicable law also shall accrue on any judgment obtained by
Lender in connection with the enforcement or collection of amounts due under
this Guaranty until such judgment is paid in full.  Lender may apply all money
received by Lender to payment or reduction of the Loan or reimbursement of
Lender’s expenses, in such priority and proportions, and at such time or times
as Lender may elect.
 
Cumulative Remedies.  Guarantor acknowledges that following an Event of Default,
with respect to the Loan, Lender shall be entitled to accelerate the Loan and
exercise all other rights and remedies as have been provided to Lender
hereunder, under the other Loan Documents, by law or in equity including without
limitation enforcement of this Guaranty.  All rights and remedies are cumulative
and may be exercised independently, concurrently or successively in Lender’s
sole discretion and as often as occasion therefor shall arise.  Lender’s delay
or failure to accelerate the Loan or exercise any other remedy upon the
occurrence of an Event of Default with respect to the Loan shall not be deemed a
waiver of such right as remedy.  No partial exercise by Lender of any right or
remedy will preclude further exercise thereof.  Notice or demand given to
Borrower in any instance will not entitle Borrower to notice or demand in
similar or other circumstances nor constitute Lender’s waiver of its right to
take any future action in any circumstance without notice or demand (except
where expressly required by this Guaranty to be given).  Lender may release
other security for the Loan, may release any party liable for the Loan, may
grant extensions, renewals or forbearances with respect thereto, may accept a
partial or past due payment or grant other indulgences, or may apply any other
security held by it to payment of the Loan, in each case without prejudice to
its rights under this Guaranty and without such action being deemed an accord
and satisfaction or a reinstatement of the Loan.  Lender will not be deemed as a
consequence of its delay or failure to act, or any forbearances granted, to have
waived or be estopped from exercising any of its rights or remedies.
 
Enforcement Costs. Guarantor hereby agrees to pay, on written demand by Lender,
all costs incurred by Lender in collecting any amount payable under this
Guaranty or enforcing or protecting its rights under the Guaranty in each case
whether or not legal proceedings are commenced.  Such fees and expenses include,
without limitation, reasonable fees for attorneys, paralegals and other hired
professionals, a reasonable assessment of the cost of services performed by
Lender’s default management staff, court fees, costs incurred in connection with
pre-trial, trial and appellate level proceedings (including discovery and expert
witnesses), costs incurred in post-judgment collection efforts or in any
bankruptcy proceeding.  Amounts incurred by Lender shall be immediately due and
payable, and shall bear interest at the Default Rate from the date of
disbursement until paid in full, if not paid in full within ten (10) business
days after Lender’s written demand for payment.
 
-3-

--------------------------------------------------------------------------------


 
Unimpaired Liability.  Guarantor acknowledges and agrees that all obligations
hereunder are and shall be absolute and unconditional under any and all
circumstances without regard to the validity, regularity or enforceability of
any or all of the Loan Documents or the existence of any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
guarantor or surety.  Without limiting the foregoing, Guarantor acknowledges and
agrees that its respective liability hereunder shall in no way be released,
terminated, discharged, limited or impaired by reason of any of the following
(whether or not Guarantor has any knowledge or notice thereof):  (a) Borrower’s
lack of authority or lawful right to enter into any of the Loan Documents;
(b) any modification, supplement, extension, consolidation, restatement, waiver
or consent provided by Lender with respect to any of the Loan Documents
including, without limitation, approval of a Transfer or the grant of extensions
of time for payment or performance; (c) failure to record any Loan Document or
to perfect any security interest intended to be provided thereby or otherwise to
protect, secure or insure any collateral for the Loan; (d) Lender’s failure to
exercise, or delay in exercising, any rights or remedies Lender may have under
the Loan Documents or under this Guaranty; (e) the release or substitution, in
whole or in part, of any collateral for the Loan or acceptance of additional
collateral for the Loan; (f) the release of Guarantor from performance, in whole
or in part, under this Guaranty or the release of Borrower from performance, in
whole or in part, under any of the Loan Documents, in each case whether by
operation of law, Lender’s voluntary act, or otherwise; (g) any bankruptcy,
insolvency, reorganization, adjustment, dissolution, liquidation or other like
proceeding involving or affecting Borrower,  any other guarantor or Lender;
(h) the termination or discharge of the Security Instrument or the exercise of
any rights or remedies thereunder; (i) the existence of any claim, setoff,
counterclaim, defense or other rights which Guarantor may have against Borrower,
any other guarantor or Lender, whether in connection with the Loan or any other
transaction; or (j) the accuracy or inaccuracy of the representations and
warranties made by Borrower in any of the Loan Documents.
 
Waivers.  Guarantor hereby waives and relinquishes, to the fullest extent
permitted by law: (a) all rights or claims of right to cause a marshalling of
assets or to cause Lender to proceed against any of the collateral for the Loan
before proceeding under this Guaranty against it or any other guarantor; (b) all
rights and remedies accorded by applicable law to sureties or guarantors, except
any rights of subrogation and contribution (the exercise of which are subject to
the terms of this Guaranty); (c) the right to assert a counterclaim, other than
a mandatory or compulsory counterclaim, in any action or proceeding brought by
or against it; (d) notice of acceptance of this Guaranty and of any action taken
or omitted in reliance hereon; (e) presentment for payment, demand, protest,
notice of nonpayment or failure to perform or observe, or any other proof,
notice or demand to which it might otherwise be entitled with respect to its
obligations hereunder; and (f) all homestead or exemption rights against the
obligations hereunder and the benefits of any statutes of limitation or repose.
 
-4-

--------------------------------------------------------------------------------


 
Guarantor Bound by Judgment Against Borrower.  Guarantor agrees that it shall be
bound conclusively, in any jurisdiction, by the judgment in any action by Lender
against Borrower in connection with the Loan Documents (wherever instituted) as
if such Guarantor were a party to such action even if not so joined as a party.
 
Certain Consequences of Borrower’s Bankruptcy.
 
(a)           If Borrower shall be subject to the protection of the Bankruptcy
Code or any insolvency law the effect of which is to prevent or delay Lender
from taking any remedial action against Borrower, including the exercise of any
option Lender has to accelerate and declare the Loan immediately due and
payable, Lender may, as against Guarantor, nevertheless declare the Loan due and
payable and enforce any or all of its rights and remedies against Guarantor as
provided herein.
 
(b)           Any payment made on the Loan, whether made by Borrower or any
Guarantor or any other Person, that is required to be refunded or recovered from
Lender as a preference or a fraudulent transfer or is otherwise set-aside
pursuant to the Bankruptcy Code or any insolvency or other debtor relief law
shall not be considered as a payment made on the Loan or under this
Guaranty.  Guarantor’s liability under this Guaranty shall continue with respect
to any such payment, or be deemed reinstated, with the same effect as if such
payment had not been received by Lender, notwithstanding any notice of
revocation of this Guaranty prior to such avoidance or recovery or payment in
full of the Loan, until such time as all periods have expired within which
Lender could be required to return any amount paid at any time on account of the
Guaranteed Obligations.
 
(c)           Until payment in full of the Loan (including interest accruing on
the Note after the commencement of a proceeding by or against Borrower under the
Bankruptcy Code, which interest the parties agree remains a claim that is prior
and superior to any claim of Guarantor notwithstanding any contrary practice,
custom or ruling in cases under the Bankruptcy Code generally), Guarantor agrees
not to accept any payment or satisfaction of any kind of indebtedness of
Borrower to Guarantor and hereby assigns such indebtedness to Lender, including
the right (but not the obligation) to file proof of claim and to vote in any
other bankruptcy or insolvency action, including the right to vote on any plan
of reorganization, liquidation or other proposal for debt adjustment under
Federal or state law.
 
Subrogation and Contribution.  Guarantor agrees that no payment by it under this
Guaranty shall give rise to (a) any rights of subrogation against Borrower or
the collateral for the Loan, or (b) any rights of contribution against any other
guarantor, in each case unless and until Lender has received full and
indefeasible payment of the Loan.  If the deferral of such rights shall be
unenforceable for any reason, Guarantor agrees that (a) its rights of
subrogation shall be junior and subordinate to Lender’s rights against Borrower
and the collateral for the Loan, and (b) its rights of contribution against any
other guarantor shall be junior and subordinate to Lender’s rights against
Guarantor.
 
-5-

--------------------------------------------------------------------------------


 
Subordination of Borrower’s Obligations to Guarantor.  Any indebtedness of
Borrower to Guarantor, now or hereafter existing, together with any interest
thereon, shall be and hereby is deferred, postponed and subordinated to the
prior payment in full of the Loan.  Further, Guarantor agrees that should such
Guarantor receive any payment, satisfaction or security for any indebtedness
owed by Borrower to it, the same shall be delivered to Lender in the form
received (endorsed or assigned as may be appropriate) for application on account
of, or as security for, the Loan and until so delivered to Lender, shall be held
in trust for Lender as security for the Loan.
 
Lender Transferees; Secondary Market Activities.  Guarantor acknowledges and
agrees that Lender, without notice to Guarantor or Guarantor’s prior consent,
may assign all or any portion of its rights hereunder in connection with any
sale, assignment or participation of the Loan.
 
SECTION 4
REPRESENTATIONS AND WARRANTIES
 
Guarantor Due Diligence and Benefit.  Guarantor represents and warrants to
Lender that (a) the Loan and this Guaranty are for commercial purposes, (b) it
has had adequate opportunity to review the Loan Documents, (c) it is fully aware
of obligations of Borrower thereunder and of the financial condition, assets and
prospects of Borrower, and (d) it is executing and delivering this Guaranty
based solely upon Guarantor’s own independent investigation of the matters
contemplated by clauses (a)-(c) and in no part upon any representation, warranty
or statement of Lender with respect thereto.
 
General.  Guarantor represents and warrants that:
 
(a)           Authority.  Guarantor has the full power and authority to execute
and deliver this Guaranty and to perform its obligations hereunder and that
(i) Guarantor is duly organized, validly existing and in good standing under the
laws of the state of its formation, and (ii) the execution, delivery and
performance of this Guaranty by Guarantor has been duly and validly authorized
and the person(s) signing this Guaranty on Guarantor’s behalf has been validly
authorized and directed to sign this Guaranty.
 
(b)           Valid and Binding Obligation.  This Guaranty constitutes
Guarantor’s legal, valid and binding obligation, enforceable against it in
accordance with its terms.
 
(c)           No Conflict with Other Agreement.  Guarantor’s execution, delivery
and performance of this Guaranty will not (i) violate Guarantor’s organizational
documents, (ii) result in the breach of, or conflict with, or result in the
acceleration of, any obligation under any guaranty, indenture, credit facility
or other instrument to which Guarantor or any of its assets may be subject, or
(iii) violate any order, judgment or decree to which Guarantor or any of its
assets is subject.
 
(d)           No Pending Litigation.  No action, suit, proceeding or
investigation currently is pending or, to the best of Guarantor’s knowledge,
threatened against Guarantor which, either in any one instance or in the
aggregate, may have a material, adverse effect on Guarantor’s ability to perform
its obligations under this Guaranty.
 
-6-

--------------------------------------------------------------------------------


 
(e)           Consideration.  Guarantor will derive substantial benefit from the
Loan to Borrower.
 
SECTION 5
MISCELLANEOUS
 
Notices.  All notices and other communications under this Guaranty are to be in
writing and addressed in the case of Lender to the address as set forth in the
Loan Agreement and in the case of Guarantor, as set forth below Guarantor’s
signature hereto.  Default or demand notices shall be deemed to have been duly
given upon the earlier of: (a) actual receipt; (b) one (1) business day after
having been timely deposited for overnight delivery, fee prepaid, with a
reputable overnight courier service, having a reliable tracking system; (c) one
(1) business day after having been sent by telecopier (with answer back
acknowledged) provided an additional notice is given pursuant to (b); or
(d) three (3) business days after having been deposited in any post office or
mail depository regularly maintained by the U.S. Postal Service and sent by
certified mail, postage prepaid, return receipt requested, and in the case of
clauses (b) and (d) irrespective of whether delivery is accepted.  A new address
for notice may be established by written notice to the other parties; provided,
however, that no address change will be effective until written notice thereof
actually is received by the party to whom such address change is sent.
 
Entire Agreement; Modification.  This Guaranty is the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersedes and
replaces all prior discussions, representations, communications and agreements
(oral or written).  This Guaranty shall not be modified, supplemented, or
terminated, nor any provision hereof waived, except by a written instrument
signed by the party against whom enforcement thereof is sought, and then only to
the extent expressly set forth in such writing.
 
Binding Effect.  This Guaranty is binding upon and inures to the benefit of
Guarantor, Lender and their respective heirs, executors, legal representatives,
successors, and assigns, whether by voluntary action of the parties or by
operation of law.  Guarantor may not delegate or transfer its obligations under
this Guaranty.
 
Unenforceable Provisions.  Any provision of this Guaranty which is determined by
a court of competent jurisdiction or government body to be invalid,
unenforceable or illegal shall be ineffective only to the extent of such
determination and shall not affect the validity, enforceability or legality of
any other provision, nor shall such determination apply in any circumstance or
to any party not controlled by such determination.
 
Duplicate Originals; Counterparts.  This Guaranty may be executed in any number
of duplicate originals, and each duplicate original shall be deemed to be an
original. This Guaranty (and each duplicate original) also may be executed in
any number of counterparts, each of which shall be deemed an original and all of
which together constitute a fully executed Guaranty even though all signatures
do not appear on the same document.
 
Construction of Certain Terms.  Defined terms used in this Guaranty may be used
interchangeably in singular or plural form, and pronouns shall be construed to
cover all genders.  Section headings are for convenience only and shall not be
used in interpretation of this Guaranty.  The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Guaranty as a whole
and not to any particular section, paragraph or other subdivision; and the word
“section” refers to the entire section and not to any particular subsection,
paragraph of other subdivision; and “Guaranty” and each of the Loan Documents
referred to herein mean the agreement as originally executed and as hereafter
modified, supplemented, extended, consolidated, or restated from time to time.
 
-7-

--------------------------------------------------------------------------------


 
GOVERNING LAW.  THIS GUARANTY AND EACH OF THE OTHER LOAN DOCUMENTS WHICH DOES
NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
 
CONSENT TO JURISDICTION.  GUARANTOR HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK AND IRREVOCABLY
AGREE THAT, SUBJECT TO LENDER’S  ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS  SHALL BE
LITIGATED IN SUCH COURTS. GUARANTOR EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS.  GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON GUARANTOR BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO GUARANTOR, AT THE
ADDRESS SET FORTH IN THIS GUARANTY AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.  IN ANY LITIGATION, TRIAL, ARBITRATION
OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING TO THIS GUARANTY OR ANY OF THE
OTHER LOAN DOCUMENTS, ALL DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF GUARANTOR
OR ANY OF ITS AFFILIATES SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF
GUARANTOR FOR PURPOSES OF ALL APPLICABLE LAW OR COURT RULES REGARDING THE
PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY (WHETHER IN A DEPOSITION, AT
TRIAL OR OTHERWISE).  GUARANTOR AGREES THAT LENDER’S COUNSEL IN ANY SUCH DISPUTE
RESOLUTION PROCEEDING MAY EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER
CROSS-EXAMINATION AND THAT ANY DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED
IN THAT PROCEEDING AS IF IT WERE AN EVIDENCE DEPOSITION.  GUARANTOR IN ANY EVENT
WILL USE ALL COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH DISPUTE
RESOLUTION PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY LENDER, ALL
PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER
THINGS UNDER THEIR CONTROL AND RELATING TO THE DISPUTE.
 
-8-

--------------------------------------------------------------------------------


 
           WAIVER OF JURY TRIAL.  GUARANTOR HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY
AND THE OTHER LOAN DOCUMENTS. GUARANTOR ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE
DEALINGS.  GUARANTOR WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY
OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
 
[Remainder of page is blank; signatures appear on next page.]
 
-9-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned hereby signs, seals and delivers this
Guaranty.
 
                                                                    PET DRX
CORPORATION,
                                                                      a Delaware
corporation
 

                  By: /s/ George Villasana     Name: George Villasana    
Title:
Secretary

 

                   
Address for Notice:

 

                Fax:       Attn:  

 
 

 
 
-10-
 